Citation Nr: 1823277	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  10-08 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a skin condition (claimed as chloracne) of the head, arms, and lower body, to include as due to Agent Orange exposure.

2.  Entitlement to a disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU). 


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to September 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal from December 2008 and October 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in September 2011.  A transcript of the hearing has been associated with the claims file.

In August 2012 and February 2017, the Board remanded the issues for further development.  They have since been returned to the Board for appellate review.

In February 2017, the Board found that the issue of entitlement to a disability rating in excess of 50 percent for PTSD was inextricably intertwined with the issue of entitlement to service connection for service connection for alcohol abuse, to include as secondary to PTSD.  The issue of entitlement to service connection for alcohol abuse was included as an issue on the title page for the limited purpose of ensuring it was adjudicated prior to the claim for an increased rating for PTSD.  In a January 2018 rating decision, the RO denied the claim for entitlement to service connection for alcohol abuse.  The Veteran was provided with appropriate notice of the denial and his right to appeal.  The Veteran has not appealed the rating decision.  Therefore, the Board does not currently have jurisdiction of the issue of entitlement to service connection for alcohol abuse, to include as secondary to PTSD.

The Board notes that in the February 2017 remand, the Board referred the issue of entitlement to an effective date earlier than April 1, 1999 for the assignment of a 50 percent rating for PTSD.  The issue was adjudicated in a June 2017 rating decision, which granted an earlier effective date for service connection for PTSD with a 30 percent rating from September 20, 1991.  The Veteran has not appealed the decision.

The Board notes that an April 2017 email exchange reflects that the Veteran did not sign a contract/fee agreement with his attorney of record in 2012 and that he did not represent him as a result.  Therefore, the Veteran is currently unrepresented.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran has a skin condition of the head, arms, and lower body, to include chloracne, seborrheic keratosis and basal cell carcinoma, which is etiologically related to his active military service, to include as due to exposure to herbicide agents.

2.  Throughout the period of appeal, the Veteran's PTSD has primarily been manifested by anxiety, sleep disturbance, irritability, hypervigilance, and occupational and social impairment with reduced reliability and productivity.

3.  The Veteran's service-connected disabilities do not preclude him from securing or following substantially gainful employment consistent with his education and industrial background.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin disorder have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for a rating in excess of 50 percent for PTSD have not been met for any period.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.126, 4.130, Part 4, Diagnostic Code 9411 (2017).

3.  The criteria for entitlement to a TDIU are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist a Veteran in the development of a claim.  38 U.S.C. § 5103, 5103A; 38 C.F.R. § 3.159.

In regard to the duty to notify, the RO sent the Veteran appropriate notice in an August 2008 letter, regarding the claim for an increased rating for PTSD, and in a January 2010 letter for the claim for service connection for a skin condition.  Appropriate notice regarding the claim for TDIU was provided in October 2012.  The RO notification letters detailed the evidentiary requirements of service connection claims, the evidence that the Veteran should send to VA, and VA's responsibilities to assist the Veteran.  Furthermore, the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

With regard to the duty to assist, the Veteran's service treatment records and pertinent post-service treatment records, including VA treatment records, have been secured.  Pursuant to the Board's February 2017 remand, the RO obtained inpatient clinical treatment records from Naval Hospital treatment in 1969.  VA opinions requested in the Board's February 2017 remand were also obtained in September 2017.  The September 2017 opinions were provided by qualified medical professionals and were predicated on a full review of all available records.  The examiners also provided detailed rationales for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, the Board finds that VA's duty to assist, including with respect to obtaining VA medical opinions, has been met and there has been substantial compliance with prior remand directives.  38 C.F.R. § 3.159(c)(4); Stegall, 11 Vet. App. at 271.

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

General Criteria

Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  Competent medical evidence is necessary where the determinative question requires medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, including degree of disability, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or does not show, with respect to the claim.
Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

A veteran who during active military, naval, or air service served in the Republic of Vietnam during the period beginning January 9, 1962 and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence establishing that the veteran was not exposed to any such agent.  38 U.S.C. § 1116(f); 38 C.F.R. § 3.307(a)(iii).

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to an herbicide agent used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to an herbicide agent and subsequent development of the following conditions: chloracne or other acne form disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, early-onset peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  See 38 C.F.R. § 3.309(e).

VA has determined that a presumption of service connection based on exposure to herbicide agents used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which VA has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  In this regard, VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicide agents used in Vietnam should not be extended to certain specific disorders, based upon extensive scientific research.  See, e.g., Notices, 68 Fed. Reg. 27,630-41 (2003); 64 Fed. Reg. 59,232-243 (1999); 61 Fed. Reg. 57,586-589 (1996).  However, the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

Certain chronic diseases, such as organic diseases of the nervous system, may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time following separation from service (one year for malignant tumors).  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307, 3.309.  For chronic diseases listed in 38 C.F.R. § 3.309(a), nexus to service may be established by showing continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

In the present case, the Veteran has asserted that he has a skin condition that is related to service, to include as due to exposure to Agent Orange in Vietnam.  As the Veteran served in the Republic of Vietnam during the Vietnam War Era, he is presumed to have been exposed to herbicide agents.

The Veteran has been diagnosed with skin disabilities during the appeal period.  A February 2013 VA pathology report reflects that the Veteran had a diagnosis of basal cell carcinoma.  A March 2016 VA examiner found the Veteran had a diagnosis of seborrheic keratosis.   

Turning to the question of whether there is a nexus, or link, between the current disability and service, the Board finds that the evidence is against a finding that the Veteran has a skin disability that was incurred in or is related to service, to include due to in-service exposure to Agent Orange.

At the September 2011 Board hearing, the Veteran stated that he had experienced blisters for 7 to 8 years, or since he got out of service.  He testified that little blisters would turn red, then dry, itch, and leave.  He testified that he was treated for the blisters at Bethesda Naval Hospital before he got out of service.

The Veteran's service treatment records do not show any complaints or treatment relating to the Veteran's skin.  An April 1969 Naval Hospital record indicates the Veteran had diagnoses of hiatal hernia, chronic lumbosacral strain and peptic ulcer disease.  Inpatient records have been added to the claims file, but they do not show treatment for a skin condition.  A March 1969 service treatment record specifically noted the Veteran's skin was normal.

As noted above, a February 2013 VA pathology report reflects that the Veteran had a diagnosis of basal cell carcinoma.  A December 2014 VA treatment record noted that suspicious lesions of the skin of the face, head or neck are absent.  A January 2017 VA treatment record indicates the Veteran had a rash, central chest, of uncertain etiology.  

The Veteran was afforded a VA examination to address the etiology of his skin conditions in March 2016.  The VA examiner found the Veteran had seborrheic keratosis.  The report reflects that the Veteran did not recall having acne or chloracne, but he recalled being given a pill and cream for about a year after he got back from Vietnam.  He stated that after he used the cream and took the pill it got better, and the rash he had after Vietnam is different from the one he has now.  He stated he has been getting brown spot break outs for the last 10 or 12 years, about every 2 to 3 months.  He stated he put lotion on it and they faded away before they came back in another 2 to 3 months.  The VA examiner stated that on examination, the Veteran had two small lesions about 8 mm that are brownish and waxy.  They are slightly elevated and consistent with seborrheic keratosis.
The March 2016 VA examiner opined that the skin condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner found the Veteran did not have a diagnosis of chloracne.  The VA examiner stated the Veteran's service treatment records showed no evidence of a skin condition during military service, and the Veteran himself did not recall ever having acne or chloracne.  In regard to seborrheic keratosis, the VA examiner stated that it is a common skin finding that is related to sun exposure and age.  Current medical evidence did not support that seborrheic keratosis was caused by exposure to Agent Orange.  The VA examiner stated that close examination of the head, arms, and lower body, using natural and artificial light along with magnification did not show clinical findings consistent with acne or chloracne.  

In a September 2017 VA opinion, the March 2016 VA examiner stated that during the appeal period, the only skin condition diagnosed was basal cell carcinoma which was excised in February 2013, seborrheic keratosis which was diagnosed at the March 2016 VA examination, and "possible lichenoid keratosis vs photo sensitivity eruption" diagnosed via teledermatology in January 2017.  The VA examiner opined that each of the Veteran's skin conditions present during the appeal period less likely as not had its onset during service, became manifest within a one year period following discharge from service, or is otherwise causally related to any event or circumstance of his active service, to include his presumed exposure to Agent Orange.

In the rationale, the VA examiner stated that service treatment records did not show a skin condition during military service.  Review of the immediate post-service record covering one year within discharge was silent for a diagnosis of a skin condition.  The record remained silent for a diagnosis of a skin condition until 2012 when the basal cell carcinoma was found.  The Veteran stated that brown spots had occurred on his skin intermittently for the past 10 to 12 years.  The VA examiner stated that per current medical literature, the pathogenesis of benign dermal lesions such as seborrheic or lichenoid keratosis is not fully understood.  However, they have been found to be common, normally develop after the age of 50 and that there is a genetic predisposition to developing these lesions.  Additionally, exposure to chemicals such as Agent Orange has not been found to cause benign dermal tumors such as seborrheic or lichenoid keratoses.  Basal cell carcinoma are common skin cancers associated with certain genetic and environmental risk factors.  These include exposure to ultraviolet radiation such as sun exposure, tanning bed exposure, therapeutic exposure, certain photosensitizing drugs, ionizing radiation and immunosuppression.  He opined that causation of basal cell carcinoma due to herbicide agent exposure is not supported in current medical literature.  The examiner further stated that causation due to Agent Orange in Vietnam is not supported in current medical literature.    

The Board finds the March 2016 and September 2017 VA opinions to be highly probative.  The VA physician provided a thorough rationale for his conclusions, supported by the evidence of record.  The VA physician also specifically addressed the Veteran's statements regarding the onset and symptoms of his skin conditions.

The Veteran served in Vietnam during the Vietnam War era, and is therefore presumed to have been exposed to herbicide agents during service.  However, seborrheic keratosis, basal cell carcinoma, and lichenoid keratosis are not among the diseases listed under 38 C.F.R. § 3.309(e), for which presumptive service connection based on herbicide agent exposure is available.  Although the Veteran asserted that he is entitled to service connection for chloracne, the evidence of record does not show that he has been diagnosed with chloracne at any time during the appeal period.  As such, the Board finds that presumptive service connection for the Veteran's skin disorder based on exposure to herbicide agents in service is not warranted.

Regarding direct service connection, the Board finds that the Veteran's skin disorders are not etiologically related to service, to include the in-service herbicide agent exposure.  Service treatment records contain no complaints, diagnoses, or treatment related to a skin disorder in service.  At the March 2016 VA examination, the Veteran reported that he did not recall having acne or chloracne.  He stated that he had a rash after Vietnam that looked different than the one he had now.  He reported that the brown spot break outs began in 10 or 12 years prior to the March 2016 VA examination, indicating the spots began many years after service.  Although at the hearing the Veteran indicated that his skin condition began in service, the Veteran's assertion is contradicted by his statements at the March 2016 VA examination and medical evidence of record.  The Board therefore, finds the Veteran's assertion of continuity of skin disorder symptoms to be not credible.

The Board has considered the Veteran's statements asserting a nexus between his skin disorders and in-service herbicide agent exposure.  Although a lay person may be competent to report the etiology of some disabilities, seborrheic keratosis, basal cell carcinoma, and lichenoid keratosis are not the type of disorders which are susceptible to lay opinion concerning etiology.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Board finds that the probative value of any such lay opinion is outweighed by that of the March 2016 and September 2017 VA examiner, who has education, training and experience in evaluating the etiology of skin disorders.

Based on a thorough review of the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the criteria for entitlement to service connection for a skin disorder have been met.  The evidence does not show the Veteran has ever been diagnosed with chloracne.  The competent and credible evidence of record does not show the Veteran had a skin disorder to a compensable degree within one year of service or continuous symptoms of a skin disorder since service.  The Board finds the September 2017 VA opinion finding that the Veteran's diagnosed skin disorders are not related to service to be more probative than the Veteran's statements regarding the etiology of his skin disorders.  There is no other probative and competent positive opinion of record.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Increased Rating - PTSD

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is rated under Code 9411 and the General Rating Formula for Mental Disorders, which provide the following criteria:

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Code 9411.

The list of symptoms in the General Rating Formula for Mental Disorders is not intended to constitute an exhaustive list, but rather provides examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, "a [V]eteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Furthermore, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

The Board notes that as the Veteran's case was pending before the Board prior to August 4, 2014, DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), applies for rating purposes.  See 38 C.F.R. § 4.130.  VA is now required to apply concepts and principles set forth in DSM-5; however, the applicability date of the rulemaking indicated that the revision is not applicable where a case was pending before the Board on or before August 4, 2014.  See 80 Fed. Reg. at 14,308.    

In a December 2006 rating decision, the RO continued the Veteran's 50 percent rating for PTSD.  The issue was raised by a July 2006 hospitalization report.  More evidence was received within one year of the appeal, and in an October 2007 rating decision, the RO continued the 50 percent rating.  The Veteran submitted additional evidence in support of the claim in July 2008, and in December 2008 the claim for a rating in excess of 50 percent for PTSD was again denied.  The Veteran filed a notice of disagreement with the decision in November 2009.  As the December 2006 and October 2007 rating decisions did not become final, the period on appeal is from July 2006.

The Board finds that the criteria for a rating in excess of 50 percent for PTSD have not been met during the appeal period.  

A July 2006 VA discharge summary indicated the Veteran was committed after his wife called the police.  The Veteran was poorly groomed and smelled of alcohol.  The Veteran's speech was of a normal rhythm, volume, and tone.  Mood was labile.  Affect was within full range.  Thought process was linear, coherent and organized.  The Veteran denied homicidal or suicidal ideation.  No delusional thought process was noted.  He denied having hallucinations.  The Veteran was placed on a detoxification protocol.  Another July 2006 VA treatment record noted the Veteran reported that he got very violent and had thoughts of hurting others when intoxicated.  He denied any hallucinations.

A February 2007 VA treatment record summarizing the Veteran's inpatient treatment for alcohol abuse indicates that at the time of admission, the Veteran's speech was normal in rate, pattern and flow.  Affect was appropriate.  Mood was euthymic.  Thought processes were linear, logical, and goal-directed.  Thought content was without auditory or visual hallucinations.  He noted he had visual hallucinations related to PTSD in the past.  There were no delusions, but he had paranoid ideation and anxiety.  There were no ideas or reference to suicidal or homicidal ideation.

A May 2007 VA treatment record noted that the Veteran reported feeling nervous, irritable, aggravated, and paranoid for the past 5 to 6 months.  He reported sleep problems and being short tempered.  He denied hopelessness and worthlessness, and noted he had an interest in activities he enjoyed such as fishing, hunting, playing and mowing.  He denied having any suicidal/homicidal ideations intent or plan.  He did report visual hallucinations whereby he believed he was seeing a soldier.  However, he denied having hallucinations at the time of the examination.

In a July 2008 statement, the Veteran stated that he liked to be left alone and had a bad temper with uncontrollable outbursts.  He reported being paranoid and angry.  He stated he had no interest in doing anything.  He was very paranoid.  The Veteran stated that he was not social and stayed isolated as much as possible.  The Veteran stated that his family left him alone when he was angry, which was lot.  He had had a physical confrontation with his son.  He reported having "[h]omicidal thoughts a lot- nothing in particular."  

In a July 2008 statement, the Veteran's wife of more than 40 years stated that the Veteran was angry, violent and got into fights.  He argued and complained all the time.  She stated that his mood changed instantly over nothing.  His wife stated, "I feel at times he is a danger to himself as well as others.  I stay afraid of him, of what he may do to me, our son, or himself."  

An April 2008 VA treatment record indicated the Veteran was oriented in all spheres, pleasant, cooperative and normoactive.  His affect was anxious, tense, constricted.  His mood was dysphoric.  His thoughts were pretty coherent.  He was not psychotic, not actively suicidal or homicidal, and there were no other acute cognitive changes.  The assessment was chronic, severe PTSD and alcohol abuse in partial remission, with a subjective feeling of anxiety.

A September 2008 VA examination report reflects that the Veteran received regular treatment for his PTSD including trazodone, which helped him get four to five hours of sleep.  He also took paroxetine and diazepam.  The Veteran reported that four months prior to the examination, he got into a fight with a friend, and was on probation for it.  He had previous arrests for fighting, assault and battery, domestic disputes, resisting arrest, assaulting police, and driving under the influence.  

On examination, the Veteran stated his marriage was troubled at times.  He stated they seldom argued, although he was irritable and isolative.  The VA examiner noted that the Veteran seemed to be minimizing his symptoms given the descriptions and statements in the claims file and in the psychiatric hospitalization records.  The Veteran stated he got along adequately with his children and grandchildren, but had limited tolerance for the four noisy boys.  The Veteran reported having some friendships and social interactions, saying he had about two or three friends. He reported that in the past he had as many as ten or fifteen friends.  He had various conflicts and disputes with the friends to the point of aggression at times.  The Veteran reported a reduction in interest in various activities and leisure pursuits.  He went fishing only twice that year, and had planted a large garden, but did not continue to keep up with it.  He reported he would often isolate himself in his bedroom if he became distressed or irritated and spent a lot of time by himself.  He denied suicide attempts.

On examination, the Veteran's mood was mildly dysphoric with an underlying irritability.  There was no impairment of thought processing or communication, nor were there any delusions or hallucinations.  Eye contact and behavior were appropriate.  He denied any problems with suicidal thinking and homicidal thoughts.  He reported having frequent aggressive ideation toward others who bother or irritate him, and he has acted on this by striking people, fighting or shoving them at times.  The Veteran had adequate personal hygiene and basic activities of living.  There was no significant memory impairment or obsessive compulsive behavior.  Speech was within normal limits and there were no panic attacks in recent times.  The Veteran reported that he stayed nervous much of the time, and this got worse when there were loud noises or around groups of people due to his hypervigilance.  His impulse control had been extremely poor regarding anger and aggression, and he had frequent verbal anger outbursts and numerous physical altercations.  Sleep was poor.  The Veteran had some emotional numbing and restricted range of emotion.  

The Veteran was noted to have diagnoses of PTSD and alcohol dependence in partial remission per Veteran report.  The examiner noted that since his last examination, the Veteran's alcohol had played a significant role in his difficulties, though he reported greatly reducing his alcohol intake in recent times.  He remained out of work since the 1980s due to a back injury.  The Veteran reported conflicts with his wife, children, and friends.  He reported frequent anxiety and sleep problems that left him tired and unmotivated.  He was distressed by frequent memories and nightmares of Vietnam.

April 2009 and December 2011 VA treatment records reflects that the Veteran had continued taking the same medication for PTSD and felt that he was emotionally stable.  On examination, the Veteran was oriented to all spheres.  His affect was broad and related.  His thoughts were coherent.  He was not psychotic, not actively suicidal or homicidal and there were no other acute cognitive changes.  The assessment was the Veteran had PTSD, chronic, severe and alcohol abuse in remission.  

A February 2010 VA treatment record indicated the Veteran continued to have PTSD symptoms.  On examination, he was well groomed.  His affect was mildly restricted, anxious.  Speech had a regular rate, rhythm and tone.  Thought process was logical, coherent, without flight of ideas or loosening of associations.  He denied having hallucinations.  Suicidal and homicidal ideations were absent.  The impression was chronic PTSD which was relatively stable with moderate anxiety.  Alcohol dependence was in full remission.

A May 2010 VA treatment record indicates the Veteran reported he was experiencing less anxiety.  His alcohol dependence was in full sustained remission.  He had fair sleep of 5 to 6 hours per night.  On examination, he was well groomed, his affect was mildly restricted but broadened appropriately.  Speech had a regular rate, rhythm and tone.  Thought process was logical, coherent, without flight of ideas or loosening of associations.  He denied having hallucinations, or suicidal or homicidal ideation.  Memory was intact.

An April 2011 VA treatment record noted the Veteran had admitted himself for alcohol detox in late February 2011 and had remained sober since that date.  He felt his mood symptoms were controlled with Paxil, but he continued to feel jittery and nervous most days and at times paranoid.  On examination, his appearance was within normal limits and he was well groomed.  His affect was mildly restricted but broadened appropriately.  His speech had a regular rate, rhythm and tone.  His thought process was logical and coherent, without flight of ideas or loosening of associations.  He denied having hallucinations.  Suicidal and homicidal ideations were absent.  Memory was intact.  Judgment and insight were present.  The PTSD was noted to be chronic but stable, with daily anxiety and nightmares.

A June 2011 VA treatment record indicated the Veteran reported having anxiety, especially in the late afternoon.  He was not acutely homicidal, suicidal or psychotic.  He was well groomed and cooperative.  His affect was mildly restricted but broadened appropriately.  His speech had a regular rate, rhythm and tone.  Thought process was logical, coherent, without flight of ideas or loosening of associations.  He denied having hallucinations.  Immediate, recent and remote memory was intact.  The impression was PTSD which was relatively stable, but involved daily anxiety and nightmares.  He had alcohol dependence with recent relapse in early partial remission.  The Veteran's prescription for Paxil was increased for PTSD/anxiety.

A June 2011 VA examination report reflects that the Veteran continued to take paroxetine and trazodone for PTSD.  The VA examiner noted that recent psychiatry notes indicated he was relatively stable but still had some anxiety and nightmares.  The Veteran had ongoing problems with alcohol use, and had admitted himself for detox from February to March 2011.  Since the last examination, the Veteran denied any legal problems.  He denied any significant marital troubles.  He said his cessation of alcohol had improved the relationship.  He reported that he enjoyed being with his grandchildren and had positive social interactions.  He seemed to stay active and busy and enjoyed numerous activities such as tinkering in his shop, tending to a garden, and fishing.  He reported that he avoided crowded situations due to his anxiety.  

On examination, the Veteran's affect was broad and his mood appeared euthymic.  There was no impairment of thought processing or communication, nor were there any delusions or hallucinations.  He denied any suicidal or homicidal thinking and he had adequate personal hygiene and basic activities of daily living.  He was oriented.  Memory was grossly intact.  Speech was within normal limits and there were no panic attacks.  The Veteran reported having periods of anxiety and being hypervigilant.  The Veteran denied having poor impulse control in recent times, saying he was not having any severe anger outbursts and tended to walk away when irritated.  Sleep problems were noted.  

At a September 2011 Board hearing, the Veteran testified that he had suicidal ideation.  He stated that he had paranoia and trouble sleeping.  He testified that he did not tell the VA examiner all of his PTSD symptoms.  

VA treatment records from 2012 to 2015 indicate the Veteran consistently denied having suicidal and homicidal ideations or hallucinations.  A December 2013 VA treatment record noted the Veteran "convincingly denied suicidal thoughts."

A January 2016 VA treatment record indicated the Veteran's wife reported the Veteran was more depressed, stating he had no purpose anymore, and was taking up space here on earth.  On examination, the Veteran denied suicidal/homicidal ideation.  He stated that his best friend had died, and reported having trouble going to sleep.  He was well groomed.  Affect and mood were normal. Speech was fluent.  Thought content was normal/ devoid of suicidal/homicidal ideations, intent or plan.  He was oriented to time and place.  Attention, memory, insight and judgment were normal.  

A March 2016 VA examination report reflects that the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  On examination, the Veteran's grooming and hygiene were good.  His mood appeared to be euthymic.  His affect was mood congruent.  His receptive and expressive language was within normal limits.  His thought processes appeared to be logical and goal directed.  His reality testing was good.  He denied having delusions or hallucinations.  His insight seemed to be good.  His judgment seemed to be good.  He denied having suicidal or homicidal ideation, and there were no safety concerns present at the time of the interview.  The Veteran had recurrent distressing dreams, avoidance, hypervigilance and sleep disturbance.  The examiner noted the Veteran had symptoms of anxiety and chronic sleep impairment.
A September 2016 VA treatment record indicates the Veteran reported feeling nervous and less energetic, and less motivated over the past two months.  The diagnosis was PTSD, major depressive disorder, mild (per record).  The Veteran was fully oriented to person, place, time and situation.  His speech was normal.  Indicators of psychosis, thought disorder, personality disorder, or substance intoxication were not evident.  The Veteran denied self-harm, suicidal/homicidal ideation, plan or intent.  

In a September 2017 VA opinion, the VA examiner found that the Veteran's PTSD and alcohol use disorder were two entirely separate syndromes.  The VA examiner stated that PTSD resulted in problems of intrusive thoughts and memories, avoidance, changes in cognitive perceptions, emotions and interpersonal relationships, and an increase in arousal responses.  Alcohol use disorder involves a problematic pattern of alcohol use leading to clinically significant impairment or distress.  The VA examiner found the Veteran's alcohol abuse was not at least as likely as not caused or permanently aggravated by his PTSD.  

The VA examiner stated that the Veteran's symptoms of PTSD would not impair his ability to function in an occupational environment.  As of the VA examiner's review dated March 2016, it was suggested that his PTSD may intermittently decrease his ability to perform occupational tasks due to his difficulty with sleep which would impact his ability to show up for work on time and have the alertness to perform tasks on days when he has had inadequate sleep.

Following a thorough review of the evidence of record, the Board finds that the criteria for a rating in excess of 50 percent for PTSD have not been met at any time during the appeal period.  Where the Veteran's symptoms have not been distinguished from his nonservice-connected alcohol use disorder, the Board has considered all of his psychiatric symptoms.  Mittleider v. West, 11 Vet. App. 181 (1998).  The record indicates the Veteran's PTSD has been characterized by anxiety, sleep disturbance, irritability, hypervigilance, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran's VA treatment records and VA examination reports during the appeal period reflect that the Veteran exhibited good hygiene and grooming and was fully oriented.  The evidence did not show inappropriate behavior or that the Veteran was a danger of hurting himself and others.  The Veteran was able to perform activities of daily living and continued to have friends and hobbies.  There was no significant memory impairment or obsessive compulsive behavior noted.  

The evidence did show the Veteran reported a few more serious PTSD symptoms, in his July 2008 claim, the Veteran reported having homicidal thoughts.  In the July 2008 statement, the Veteran's wife stated that she felt he was sometimes a danger to himself as well as others.  At the Board hearing, the Veteran reported having suicidal ideation.  However, the Veteran's VA treatment records and examination reports reflect that he consistently denied having suicidal and homicidal ideation.  A May 2007 VA treatment record indicates the Veteran reported having hallucinations; however he denied them at the time of the examination.  The Veteran did not report having hallucinations at any other time during the appeal period.  The September 2008 VA examination report indicated the Veteran got along with his wife, children and grandchildren, and had some friendships and social interactions.  The Veteran was noted to have a history of poor impulse control at the September 2008 VA examination, however, the majority of the evidence during the appeal period indicated the Veteran reported having better impulse control, and not acting on impulses.  The June 2011 VA examination report indicated the Veteran reported positive social interactions, and he denied having poor impulse control in recent times.  The Board finds that the frequency, severity, and duration of these symptoms along with the Veteran's other symptoms not related to alcohol abuse most closely approximate the rating criteria for a 50 percent rating.  The March 2016 VA examiner specifically found the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation, which is consistent with a 30 percent rating under the General Rating Formula for Mental Disorders.  

The Board finds that the overall evidence of record is against a finding that the Veteran's PTSD caused occupational and social impairment, with deficiencies in most areas.  The evidence is more consistent with a finding of occupational and social impairment with reduced reliability and productivity.  Therefore, the Board finds that a rating in excess of 50 percent for PTSD is not warranted at any time during the appeal period.

TDIU

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The Veteran is service-connected for PTSD, rated as 50 percent disabling; hiatal hernia with esophageal reflux by history, rated as 10 percent disabling; bilateral hearing loss, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; low back strain, rated as noncompensable; malaria, rated as noncompensable; and residuals of a shrapnel injury to the third long finger of the right hand, rated as noncompensable.  The disabilities have a combined rating of 60 percent. The percentage criteria for a TDIU under 38 C.F.R. § 4.16(a) are not satisfied, as there is not a single service-connected disability rated as 60 percent or more or two or more disabilities with at least one disability rated at 40 percent or more and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Although the percentage requirements of section 4.16(a) are not met, if the evidence establishes that the Veteran was unable to secure and follow a substantially gainful occupation by reason of service-connected disability, the case will be referred to the Director, Compensation Service (Director) for extraschedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry in a claim for TDIU is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In this case, for the reasons discussed below, the Board finds that the evidence of record weighs against a finding that the Veteran's service-connected disabilities are of sufficient severity to render him unable to follow a substantially gainful occupation.  Therefore, referral to the Director for extraschedular consideration is not warranted.

The evidence of record reflects that the Veteran has been unemployed since the 1980s.  At the September 2011 Board hearing, the Veteran testified that he was last employed in 1988 or 1989.  The Veteran has consistently stated that he stopped working due to a back injury at work.  The evidence of record shows he sustained back injuries at work in 1985 and 1987 following falls.  The September 2008 VA examination report noted that the Veteran remained out of work since the 1980s due to a back injury.

An October 1985 record reflects that the Veteran had worked in construction, as a correctional officer, and as a chicken breeder on a farm.

In the September 2017 VA addendum opinion, the VA examiner stated that the Veteran's symptoms of PTSD would not impair his ability to function in an occupational environment.  As of the VA examiner's review dated March 2016, it was suggested that his PTSD may intermittently decrease his ability to perform occupational tasks due to his difficulty with sleep which would impact his ability to show up for work on time and have the alertness to perform tasks on days when he has had inadequate sleep.

The Veteran has not asserted that his other service-connected disabilities affect his ability to work.  The Veteran's service-connected disabilities, other than PTSD, are all rated as no more than 10 percent disabling.  A May 2010 VA examination report indicated the Veteran had trouble understanding speech clearly due to his service-connected hearing loss, and tinnitus interfered with his ability to listen and concentrate.

Based on a review of the evidence of record, the Board finds that the weight of the medical and lay evidence is against a finding that the Veteran's service-connected disabilities render him unable to follow a substantially gainful occupation.  The September 2017 VA examiner specifically found that the Veteran's symptoms of PTSD would not impair his ability to function in an occupational environment.  There is no indication his other service-connected disabilities would affect his ability to work. The evidence does not show the Veteran is unable to work solely due to his service-connected disabilities.  Therefore, the Board finds that the weight of the evidence is against referral to the Director for extraschedular consideration.  38 C.F.R. § 4.16(b).

In conclusion, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran is unable to obtain or maintain substantially gainful employment because of his service-connected disabilities.  Therefore, referral to the Director for extraschedular consideration is not warranted.  The claim for a TDIU must be denied.


ORDER

Entitlement to service connection for a skin condition (claimed as chloracne) of the head, arms, and lower body, to include as due to Agent Orange exposure, is denied.

Entitlement to a disability rating in excess of 50 percent for service-connected PTSD, is denied.

Entitlement to a TDIU is denied. 



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


